Citation Nr: 1032243	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  05-34 857	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder and posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to October 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Jackson, 
Mississippi.  Jurisdiction over the Veteran's case was 
subsequently transferred to the Montgomery, Alabama RO.

The Board notes that the appellant requested a video-conference 
Board hearing in connection with the current claim.  The Veteran 
subsequently withdrew his request for a video-conference Board 
hearing in April 2010.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  The medical evidence of record indicates 
that the Veteran has been diagnosed with major depressive 
disorder as well as PTSD.  Although not claimed by the Veteran, 
the Board has recharacterized the issue on appeal as indicated 
above.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a 
claimant without medical expertise cannot be expected to 
precisely delineate the diagnosis of his mental illness; he filed 
a claim for the affliction his mental condition, whatever it is, 
causes him).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection an acquired 
psychiatric disorder, to include major depressive disorder and 
PTSD.

The Veteran has reported that he receives continuous treatment 
for his conditions from Dr. L. Lynn. and, in a statement dated in 
December 2009, the Veteran reported that he had recent treatment 
by her.  Review of the claims folder does not reveal any records 
from Dr. Lynn dated after July 2007.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant to 
his claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2009).  Accordingly, attempts must be made to 
obtain the Veteran's treatment records from Dr. L.L. dated since 
July 2007.

Since the claims file is being returned it should be updated to 
include VA treatment records compiled since March 2007.  See 38 
C.F.R. § 3.159(c)(2) (2009); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

In November 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) psychiatric examination.  At that time, the Veteran 
reported that his PTSD was due to watching his friend in his unit 
die.  The examiner diagnosed the Veteran with PTSD, chronic, and 
moderate, and indicated that the diagnosis conformed to the 
criteria of DSM-IV.

In VA mental health treatment records dated in September 2002, 
December 2005, and February 2006, the Veteran was noted to not be 
diagnosed with PTSD.  Instead, the Veteran was diagnosed with 
major depressive disorder and dysthymia.

In a memorandum dated in April 2009 the Veteran's reported 
stressor of coming under rocket attack while stationed in the 
Republic of Vietnam was verified.

In May 2009 the Veteran was afforded a VA C&P psychiatric 
examination.  The examiner noted that the Veteran's treatment 
records were reviewed including the report of the VA examination 
dated in November 2004 and the mental health treatment notes 
dated in September 2002, December 2005, and February 2006.  The 
examiner rendered the opinion that the Veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD.  The examiner diagnosed 
the Veteran with depression and rendered the opinion that the 
Veteran's depression was less likely as not a result of the 
Veteran's stressful events in service.  The examiner provided the 
rationale that although the Veteran reported that he had 
experienced depression since service he did not seek treatment 
until September 2002 and at that time indicated that his 
depression began in the 1980's.  The examiner noted that "the 
Veteran's current depression cannot be solely attributable to 
stressful events in service."

The Board finds the report of examination, dated in May 2009, to 
be internally inconsistent.  Although the examiner, at first, 
stated that the Veteran's depression is less likely as not 
related to Veteran's stressful events in service, the examiner 
subsequently states that the Veteran's depression cannot be 
solely attributed to the Veteran's stressful events in service.  
The examiner's second statement implies that the Veteran's 
depression can be partly attributed to the Veteran's stressful 
events in service.  The Board notes that at the same time, the 
opinion of the examiner, although implying that the Veteran's 
depression may be partly attributed to the Veteran's stressful 
events in service, is too speculative to establish service 
connection.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicated that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative to establish the presence of the 
claimed disorder or any such relationship).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the examination is inadequate.  See Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion and 
must remand the claim for the Veteran to be afforded another VA 
medical examination.

Moreover, the Board notes that, effective July 13, 2010, the 
regulations governing service connection for PTSD were amended.  
Specifically, the new 38 C.F.R. § 3.304(f)(3) provides that, if a 
stressor claimed by a Veteran is "related to the Veteran's fear 
of hostile military or terrorist activity," and a VA 
psychiatrist or psychologist (or a psychiatrist or psychologist 
with whom VA has contracted), confirms that the claimed stressor 
is 1) adequate to support a diagnosis of PTSD, and 2) that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f)(3) (2009).  

Moreover, the amendment provides that, "fear of hostile military 
or terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.  In this case, the Veteran has 
indicated that he feared hostile military or terrorist activity 
during service insofar as he had to go to the bunkers when his 
base came under rocket attack.  As such, the amended 38 C.F.R. § 
3.304(f)(3) should be considered by the RO on remand.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that date from March 2007.

2.  After securing the proper 
authorization, request complete treatment 
records pertaining to the Veteran from Dr. 
Lynn.  Any additional pertinent records 
identified by the appellant during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the claims 
file.

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in DSM-IV, and if he meets 
such criteria, whether PTSD can be related 
to the stressor or stressors reported by 
the Veteran and established as having 
occurred during active service.   
Additionally, the examiner should provide 
an opinion as to whether the Veteran's 
claimed stressor(s) is adequate to support 
a diagnosis of PTSD based on a fear of 
hostile military or terrorist activity 
during service, and whether his symptoms 
are related to the claimed stressor(s).  

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of 
any other psychiatric disorder found to be 
present.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder had its onset during active 
service or is related to service. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

4.  Review the medical opinion obtained 
above to ensure that the remand directives 
have been accomplished.  If all questions 
posed are not answered or sufficiently 
answered, return the case to the examiner 
for completion of the inquiry.

5.  Finally, readjudicate the Veteran's 
claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD.  The AMC should consider the amended 
regulations governing service connection 
for PTSD, effective July 13, 2010.  If the 
claim remains denied, provide the Veteran 
with a supplemental statement of the case 
and allow an appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


